UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1875



JONI LYNNE LAWSON,

                                                 Debtor - Appellant,

          versus


DOUGLAS O. TICE, JR., Judge, United States
Bankruptcy Court,

                                                              Appellee,

          versus


ROBERT E. HYMAN, Trustee,

                                                     Party in Interest.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-238-3; BK-03-41613-DOT)


Submitted:   October 26, 2004             Decided:    November 1, 2004


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joni Lynne Lawson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Joni Lynne Lawson appeals from the district court’s order

dismissing her appeal from the bankruptcy court for failure to

prosecute.     We affirm the district court’s order.

             After the bankruptcy court dismissed Lawson’s Chapter 13

case for failure to comply with a court order, Lawson timely noted

her appeal to the district court. Although granted additional time

to do so, Lawson failed to file her appeal brief and did not

request a further extension of time or provide any explanation to

the district court.     The district court dismissed the appeal for

failure to prosecute.

             Bankruptcy Rule 8009(a)(1) provides that the appellant

must serve and file a brief within fifteen days after entry of the

appeal on the docket. To determine whether to dismiss a bankruptcy

appeal for failure to timely file the appeal brief, the district

court must exercise its discretion under Bankruptcy Rule 8001(a).

See In re SPR Corp., 45 F.3d 70, 74 (4th Cir. 1995).         In applying

Rule 8001(a), the district court must:        “(1) make a finding of bad

faith   or   negligence;   (2)   give   the   appellant   notice   and   an

opportunity to explain the delay; (3) consider whether the delay

had any possible prejudicial effect on the other parties; or

(4) indicate that it considered the impact of the sanction and

available alternatives,” keeping in mind that dismissal is a “harsh

sanction which a district court must not impose lightly.”           In re


                                  - 2 -
Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir. 1992).              Proper

application of the Serra Builders test requires the court to

consider and balance all relevant factors.          SPR Corp., 45 F.3d at

74.

           In this case, Lawson admittedly did not timely file her

appeal brief as required by Rule 8009(a)(1).              The district court

found this to be negligence and not excusable neglect and dismissed

the appeal for failure to prosecute.         Although the district court

did not address the four Serra Builder factors, in this case, we

find such error to be harmless.

           This Court reviews a judgment of the district court

sitting in review of a bankruptcy court de novo, applying the same

standards of review that were applied in the district court. Three

Sisters Partners, L.L.C. v. Harden (In re Shangra-La, Inc.), 167

F.3d 843, 847 (4th Cir. 1999).             The bankruptcy court’s order

dismissing Lawson’s bankruptcy case for failure to comply with a

court order is reviewed for abuse of discretion.                 Ballard v.

Carlson, 882 F.2d 93, 96 (4th Cir. 1989).            Prior to dismissing

Lawson’s Chapter 13 case, the bankruptcy court issued a show cause

order, held a hearing, and allowed Lawson additional time.              In the

order   dismissing   the   show   cause    order,   the    bankruptcy   court

detailed the requirements Lawson had to fulfill to avoid dismissal

of her bankruptcy case.     Despite these measures, Lawson failed to

timely notice the rescheduled meeting of creditors and failed to


                                   - 3 -
file her bankruptcy schedules.            On these facts, the bankruptcy

court did not abuse its discretion in dismissing the petition.

Because a remand to the district court for consideration of the

Serra Builder factors would not ultimately result in a reversal of

the bankruptcy court’s decision to dismiss Lawson’s bankruptcy

case, we find that the district court’s failure to consider all of

the factors was harmless.

              Accordingly we affirm the district court order dismissing

Lawson’s appeal.      In light of this disposition, we deny Lawson’s

motion   to    stay   the   foreclosure    sale   scheduled   to   occur   on

November 1, 2004. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 4 -